                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                              Case No. 4:20-cr-00195-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
  v.

  DONALD JOE JAY,

        Defendant.



                                INTRODUCTION
       Defendant, Donald Jay, has been charged in this case with Possession of a

Firearm by a Prohibited Person in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). (Dkt. 1.) Before the Court is Jay’s Motion to Suppress Evidence. (Dkt.

21.) Jay seeks to suppress evidence obtained during a traffic stop. The Court will

deny the motion.

                                 BACKGROUND

       At about 2:40 a.m. on January 4, 2020, a Fort Hall police officer clocked a

vehicle speeding 80 miles per hour in a 35 mile-per-hour zone on a rural,

residential, two-lane road located on the Fort Hall Indian Reservation. The officer

stopped the vehicle due to the excessive speed the vehicle was traveling and the

time of day (about 40 minutes after the local bars had closed), suspecting reckless


MEMORANDUM DECISION AND ORDER - 1
driving and intoxicated driving.

      After approaching the vehicle’s driver-side door, the officer encountered the

vehicle’s two occupants—a female located in the driver’s seat and a male located

in the front passenger seat. The officer asked the driver for her name, and she

responded that her name was “Lily Jay.” The officer then asked the passenger for

his name. The passenger responded with the name, “Darren Jacobson.” This

inquiry into the passenger’s identity took five seconds.

      The officer then said to the passenger, “So, you were driving man. You were

driving.” Lily Jay interjected, saying, “No, I was driving.” The officer then said,

“Okay. Where are you guys coming from?” Lily responded, “Fort Hall,” then

clarified “Gibson.” The officer asked Lily if she knew why he had pulled her over,

and she admitted she knew it was because she was speeding. The officer stated he

had clocked her “going 80 in a 35.” Lily responded, “I know.”

      The officer then asked Lily again for her name. She again said she was “Lily

Jay,” and the officer radioed her name into dispatch. The officer then again asked

the passenger for his name. The passenger again said that his name was “Darren

Jacobson,” and the officer radioed the name “Darren Jacobson” into dispatch. This

second inquiry into the passenger’s identity took another five seconds.

      At this point, the officer had not yet asked Lily for her driver’s license. Lily

did, however, have a small wallet in her hand that she was holding against the


MEMORANDUM DECISION AND ORDER - 2
steering wheel in a way that allowed the officer to see her identification located in

the wallet. Lily voluntarily stated, without prompting, that the identification she

was showing the officer was all that she had because her wallet had been stolen

and noted that the identification had her maiden name on it. After an exchange

between Lily and the officer regarding from where her wallet had been stolen, the

officer said, “Okay.” He then asked if either Lily or the passenger had consumed

any alcohol and added that he had seen a can on the side of the road all kinked up.

Lily responded, saying “Oh no, I don’t drink. I don’t drink whatsoever, nope,”

shaking her head no. The officer asked Lily if she would allow him to “check your

eyes to make sure you are okay?” Lily agreed, and the officer instructed her to step

out of the vehicle.

      As Lily prepared to open the vehicle’s door, she explained to the officer that

she is “imbalanced.” When the officer asked her what she meant, Lily explained

that she had back surgery. She had some difficulty opening the vehicle’s door

open, attempting three times to open it before the officer helped to open the door.

Lily also had some difficulty standing up to get out of the vehicle. Once she got

out, the officer directed her to stand near the back of the vehicle.

      While Lily was standing at the back of the vehicle waiting, the officer asked

the passenger if he had been drinking that evening. The passenger responded that

he had not been drinking. The officer then asked the passenger his date of birth.


MEMORANDUM DECISION AND ORDER - 3
The passenger responded with a date of birth. The officer radioed the date of birth

to dispatch and asked dispatch to send a picture of the individual if they found him

in their database. The officer’s inquiry into whether the passenger had been

drinking and third inquiry into the passenger’s identity took twenty-three seconds.

During that time, an assisting officer arrived at the scene and stood by the front

passenger door.

      The initial officer then joined Lily at the rear of the vehicle. He asked her if

she had consumed any alcohol or taken any medication. Lily again said she did not

drink alcohol but that, ten hours prior, she had taken oxycodone for a recent back

surgery. She went on to explain that when she is going to drive, she does not take

the medication. The officer asked Lily how long ago she had back surgery, and she

responded it was the previous July.

      At that moment, dispatch notified the officer that they were unable to locate

a “Darren Jacobsen” in the database.1 The officer immediately asked Lily, in

reference to the passenger, “What’s his name? Be honest with me.” Lily responded

that the passenger was her husband, Donald Jay. Thus, at this point, the officer had




      1
        The officer confirmed during testimony that the search was an NCIC (National
Crime Information Center) database search. The NCIC is a national criminal records data
system administered by the Federal Bureau of Investigation. See 28 U.S.C. § 534.



MEMORANDUM DECISION AND ORDER - 4
a reasonable basis to conclude that the passenger had lied about his name. He then

asked Lily for her husband’s date of birth, which Lily provided. The officer

radioed both the name “Donald Jay” and the date of birth to dispatch. He then

asked Lily why her husband would lie about his name. She responded that it was

because her husband was on probation. Moments later, dispatch notified the officer

that Donald Jay was not only on probation but also had a warrant out for his arrest.

The officer therefore now had probable cause to arrest the passenger.

      The officer then returned to conducting the eye test with Lily—the gaze-

nystagmus test. The test results showed no signs of intoxication. After finishing the

test, the officer asked Lily if she had anything illegal inside her vehicle. She said

no. He then asked Lily if she would consent to having her vehicle searched. She

said no.

      The officer had Lily sit on the front of his patrol car. He then joined the

assisting officer near the front passenger door of Lily’s vehicle and informed the

passenger that they knew who he was—that he was Donald Jay (“Jay”). The

officers instructed Jay to step out of the vehicle. A slight struggle ensued and

before the officers were able to handcuff him, Jay threw a meth pipe that he had in

his pocket into the back seat of the vehicle. After the officers handcuffed Jay, they

placed him in the assisting officer’s patrol car.

      The initial officer informed Lily that her husband had thrown a meth pipe in


MEMORANDUM DECISION AND ORDER - 5
the back of the vehicle and that they now had cause to search the vehicle. The

officer placed Lily in the back of his patrol car, explaining she needed to wait there

until the officers finished their search. As the officers began to search the vehicle,

the initial officer told the assisting officer that he was considering arresting Lily for

reckless driving.

      During the ensuing search, the officers discovered a handgun near the front

passenger seat. It is that handgun that underlies the charges against Donald Jay in

the present case.

      Following the search, the officers also arrested Lily Jay for reckless driving.

After efforts to contact the Jays’ family members to come and pick up the vehicle

failed, the vehicle was towed.

                                 LEGAL STANDARD

      “The Fourth Amendment prohibits ‘unreasonable searches and seizures’ by

the Government, and its protections extend to brief investigatory stops of persons

or vehicles that fall short of traditional arrest.” United States v. Arvizu, 534 U.S.

266, 273 (2002). Thus, the “[t]emporary detention of individuals during the stop of

an automobile by the police, even if only for a brief period and for a limited

purpose, constitutes a ‘seizure’ of ‘persons’ within the meaning of [the Fourth

Amendment].” Whren v. United States, 517 U.S. 806, 809-10 (1996). This includes




MEMORANDUM DECISION AND ORDER - 6
the vehicle’s passengers because “during a traffic stop an officer seizes everyone in

the vehicle, not just the driver.” Brendlin v. California, 551 U.S. 249, 255 (2007).

      It is the Government’s burden to show by a preponderance of the evidence

that a vehicle stop and the resulting seizure of the driver and passengers was

lawful. See United States v. Matlock, 415 U.S. 164, 177 n.14 (1974) (burden of

proof at suppression hearings is preponderance); United States v. Cervantes, 703

F.3d 1135, 1141 (9th Cir. 2012) (Government bears burden of showing warrantless

search and seizure “falls within an exception to the Fourth Amendment’s warrant

requirement”); United States v. Willis, 431 F.3d 709, 712 (9th Cir. 2005). To meet

this burden, the Government must establish, by a preponderance of the evidence,

that the stop and resulting seizure was based on “reasonable suspicion: a

particularized and objective basis for suspecting the particular person stopped of

criminal activity.” United States v. Brignoni–Ponce, 422 U.S. 873, 878 (1975).

Further, the test for determining whether a search or seizure is reasonable and

therefore in compliance with Fourth Amendment standards is objective; the

subjective intent of an officer is not relevant to that determination. See Whren, 517

U.S. at 813 (noting that the Court’s previous cases “foreclose any argument that

the constitutional reasonableness of traffic stops depends on the actual motivations

of the individual officers involved”); Cty. of Los Angeles, Calif. v. Mendez, 137 S.




MEMORANDUM DECISION AND ORDER - 7
Ct. 1539, 1547 (2017) (“the objective reasonableness analysis must be conducted

separately for each search or seizure that is alleged to be unconstitutional”).

      “[T]he tolerable duration of police inquiries in the traffic-stop context is

determined by the seizure's ‘mission’—to address the traffic violation that

warranted the stop. Authority for the seizure thus ends when tasks tied to the traffic

infraction are—or reasonably should have been—completed.” Rodriguez v. United

States, 575 U.S. 348, 354 (2015). Thus, a stop becomes unlawful when it is

prolonged “beyond the time reasonably required” to complete the tasks necessary

to effectuate the mission of the stop. Id.

      Finally, when an officer prolongs a stop to conduct an unrelated inquiry, he

may do so only on the basis of “specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant that intrusion.” Terry

v. Ohio, 392 U.S. 1, 21 (1968); see also Rodriguez, 575 U.S. at 355 (an officer

may not prolong an otherwise lawful traffic stop to conduct unrelated checks

“absent the reasonable suspicion ordinarily demanded to justify detaining an

individual”). Thus, an officer may prolong a stop for a traffic violation only if it is

“(1) part of the stop’s ‘mission’ or (2) supported by independent reasonable

suspicion.” United States v. Landeros, 913 F.3d 862, 868 (9th Cir. 2019) (quoting

Rodriguez, 575 U.S. at 354).




MEMORANDUM DECISION AND ORDER - 8
                                    ANALYSIS

      This case presents what appears to be an issue of first impression: Whether,

following Rodriguez and Landeros, an officer who has reasonable suspicion that

the driver of a vehicle has committed an arrestable offense (as opposed to a traffic

infraction) may prolong a stop for a reasonable amount of time to inquire into the

identity of a passenger absent independent reasonable suspicion that the passenger

has committed a criminal offense. As discussed below, the Court answers this

question in the affirmative. Specifically, the Court holds that where there is

reasonable suspicion that the driver of a vehicle has engaged in an arrestable

offense, determining whether the vehicle can be turned over to a passenger

becomes part of the mission of the stop, and the officer may thus prolong the stop

for a reasonable period of time to inquire into the passenger’s identity.

Accordingly, in the present case, the officer’s prolonging the stop for less than 40

seconds to inquire into the identity of the passenger—Donald Jay—did not run

afoul the Fourth Amendment.

      A.     The officer had reasonable suspicion that the driver had committed an
             arrestable offense.

      Jay does not dispute that the officer had reasonable suspicion to stop the

vehicle for excessive speeding. He also does not dispute that there was reasonable

suspicion of reckless driving. And, even if he did, the Court would reject such an



MEMORANDUM DECISION AND ORDER - 9
argument because traveling 80 mph—over twice the posted speed limit—on a two-

lane road in a rural residential area is more than sufficient to support reasonable

suspicion of reckless driving. See Law and Order Code, Shoshone-Bannock Tribes

of Fort Hall Reservation, Section 10-1-35(a) (defining reckless driving as driving a

“vehicle in wanton disregard for the safety of person or property,” and providing

that a person convicted of reckless driving “shall be punished upon a first

conviction of imprisonment of not more than 90 days” and a second or subsequent

conviction to imprisonment of up to 6 months). Thus, the Court finds that when the

officer stopped the vehicle, he had reasonable suspicion that the driver of the

vehicle had committed reckless driving, an offense for which the driver could be,

and ultimately was, arrested.

      The Court also finds that the officer had reasonable suspicion that the driver

may be under the influence of an intoxicant. Again, the vehicle was speeding at

more than twice the speed limit on a two-lane rural residential road. The bars had

recently closed. Although the officer did not smell any alcohol coming from the

vehicle, the driver could have been under the influence of other intoxicants, such as

medications. When the driver went to exit the vehicle, she tried to open the door

three times before the officer helped her to open the door. As she was exiting the

vehicle, she had some difficulty standing up to get out. Soon after she got out of

the vehicle, she admitted to the officer that she takes oxycodone (for back pain)


MEMORANDUM DECISION AND ORDER - 10
and had taken some about 10 hours prior to the stop. The Court finds that the facts

of the case provided the officer with reasonable suspicion of intoxication. The

officer did not, therefore, run afoul of the Fourth Amendment by conducting the

gaze-nystagmus test to rule out intoxication, which he ultimately did. Moreover, it

should be noted that, before the officer conducted the gaze-nystagmus test, he

learned that Donald Jay was the passenger and that there was a warrant for his

arrest.

          B.    The officer’s inquiry into Jay’s identity did not violate Jay’s Fourth
                Amendment rights.

          Jay argues that the officer violated the Fourth Amendment by prolonging the

stop to inquire into his identity without independent reasonable suspicion that he

had engaged in criminal activity. The Court disagrees and holds that, because there

was reasonable suspicion that the driver had committed the arrestable offense of

reckless driving, part of the mission of the stop included determining whether, if

the driver were arrested, the vehicle could be turned over to the passenger. Thus,

the officer’s prolonging the stop for less than 40 seconds to inquire into the identity

of passenger Donald Jay, did not violate Jay’s Fourth Amendment rights. See

United States v. Diaz-Castaneda, 494 F.3d 1146, 1154 (9th Cir. 2007).

          In Diaz-Castaneda, the officer stopped a vehicle because he suspected that

the driver was driving with a suspended license, an arrestable offense. 494 F.3d at



MEMORANDUM DECISION AND ORDER - 11
1148-49. After stopping the vehicle, the officer confirmed his suspicion and

arrested the driver. Id. at 1149. The officer then requested that the passenger

provide his identification for the purpose of determining whether the vehicle could

be turned over to the passenger. The passenger complied and provided the officer

with identification. The officer ran a check on the passenger’s information, learned

that the passenger had an outstanding immigration detainer, and arrested the

passenger based on that detainer. The passenger, who was ultimately charged with

illegal reentry into the United States, moved to suppress evidence obtained during

the stop. The district court denied the motion and the Ninth Circuit affirmed,

explaining: “Here [the officer] wanted to learn not only who the passenger was in a

stopped vehicle, but also whether [the passenger] could drive the truck once [the

driver] was arrested. [The officer] was therefore free to ask [the passenger] for

identification without implicating the Fourth Amendment.” Id. at 1153.

      Here, the officer had reasonable suspicion that the driver had committed the

arrestable offense of reckless driving. Thus, under Diaz-Castaneda, the officer was

free to take a reasonable amount of time to ask the passenger for his identity, and

to run a check on his identity, without implicating the Fourth Amendment. See id.

      The Court recognizes that Rodriguez and Landeros brought into question the

continuing validity of Diaz-Castaneda. See Landeros, 913 F.3d at 870 (declining to

resolve whether Diaz-Castaneda remains valid after Rodriguez). However, as discussed


MEMORANDUM DECISION AND ORDER - 12
below, the present case is distinguishable from both Rodriguez and Landeros because

neither of those cases involved a stop based on reasonable suspicion that the driver had

committed an arrestable offense. Thus, the Court finds Diaz-Castaneda to still be valid

and controlling for the proposition that, where an officer has reasonable suspicion that a

driver has committed an arrestable offense, the officer may take a reasonable amount of

time to make inquiries into the passenger’s identity for the purpose of determining

whether the vehicle can be turned over to the passenger.

       Finally, the Court recognizes that, in Diaz-Castaneda, the driver was placed under

arrest prior to the officer’s inquiry into the identity of the passenger. In contrast, in the

present case, the inquiry into Jay’s identity occurred prior to Lily’s arrest. The Court does

not find that this difference impacts the outcome of the case. To hold otherwise would

require the Court to navigate the slippery slope of determining when the officer formed

the subjective intent to arrest, an approach that is foreclosed. See Whren, 517 U.S. at

813 (the Supreme Court’s prior decisions “foreclose any argument that the

constitutional reasonableness of [a seizure] depends on the actual motivations of

the individual officers involved”); see also Mendez, 137 S. Ct. at 1547 (“the




MEMORANDUM DECISION AND ORDER - 13
objective reasonableness analysis must be conducted separately for each search or

seizure that is alleged to be unconstitutional”). 2

      The Court must, instead, apply an objective standard in determining whether

the seizure, and the officer’s inquiries during that seizure, were reasonable. Ibid.

The Court finds, based on the objective facts, that the officer could have arrested

Lily for reckless driving from the beginning of the stop and that the officer

therefore could take a reasonable amount of time to inquire into the identity of the

passenger. See Diaz-Castaneda, 494 F.3d at 1153. This conclusion is consistent

with Diaz-Castaneda, as well as Rodriguez and Landeros.

      C.     Rodriguez v. United States

      In Rodriguez, an officer stopped a vehicle after observing the driver commit

a traffic infraction (driving on the shoulder of a highway). Id. 575 U.S. at 351. The

officer obtained the driver’s license, registration, and proof of insurance from the

driver, and returned to his patrol car to run a records check on the driver. Id. The

officer then returned to the vehicle, asked for the passenger’s driver’s license, and

began questioning the passenger about where the driver and passenger were




      2
        Such an approach may also have the unintended and perverse consequence
of encouraging officers to arrest drivers rather than issue a ticket and summons to
appear for a misdemeanor traffic crime.



MEMORANDUM DECISION AND ORDER - 14
coming from and where they were going. Id. After the passenger provided

identification and answered the officer’s questions, the officer returned to his

patrol car, completed a records check on the passenger, and called for backup

assistance. The officer then began writing a warning ticket for the driver for the

traffic infraction. Id. The officer then returned to the vehicle to issue the written

warning to the driver and gave back to the driver and passenger all of their

documents. Id. at 352.

      Although the purpose for the stop was at that point fully completed, the

officer did not give the driver permission to leave. Instead, the officer asked the

driver for permission to walk a drug detection dog around the vehicle. The driver

said no. The officer then instructed the driver to turn off the ignition, exit the

vehicle, and stand in front of the patrol car to wait for the second officer. The

driver complied. Id. A few minutes later, the second officer arrived, and the initial

officer walked his dog around the vehicle. The dog alerted on the vehicle,

indicating the presence of drugs, and a search of the vehicle revealed a large bag of

methamphetamine. Seven to eight minutes had elapsed between the time the

officer returned the driver’s and passenger’s documents and issued the warning

ticket and the time of the dog’s alert. Id.

      The driver of the vehicle was charged with possession with intent to

distribute methamphetamine. He moved to suppress the evidence seized from the


MEMORANDUM DECISION AND ORDER - 15
vehicle on the ground that the traffic stop was prolonged without reasonable

suspicion in order to conduct the dog sniff. Id.

      The motion to suppress was denied at the district court level, and the denial

was affirmed on appeal to the Eighth Circuit. Id. at 353. However, the Supreme

Court reversed, holding that the officer unlawfully delayed the stop to conduct the

dog sniff. Id. at 354-58. In so holding, the Court noted that “[a] seizure for a traffic

violation justifies a police investigation of that violation” and that “a routine traffic

stop is more analogous to a so-called Terry-stop that to a formal arrest.” Id. at 354

(internal quotation marks, citations, and ellipses omitted). “Like a Terry stop, the

tolerable duration of police inquiries in the traffic-stop context is determined by the

seizure’s ‘mission’—to address the traffic violation that warranted the stop, and

attend to related safety concerns.” Id. (citations omitted). The Supreme Court

explained that “a traffic stop ‘can become unlawful if it is prolonged beyond the

time reasonably required to complete th[e] mission’ of issuing a warning ticket.”

Id. (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005)). “The seizure remains

lawful only ‘so long as [unrelated] inquiries do not measurably extend the duration

of the stop.’” Id. at 355 (quoting Johnson, 555 U.S. at 333). “An officer, in other

words, may conduct certain unrelated checks during an otherwise lawful traffic

stop,” but may “not do so in a way that prolongs the stop, absent the reasonable

suspicion ordinarily demanded to justify detaining an individual.” Id.


MEMORANDUM DECISION AND ORDER - 16
      “Beyond determining whether to issue a traffic ticket, an officer’s mission

includes ‘ordinary inquiries incident to [the traffic] stop.” Id. (quoting Caballes,

543 U.S. at 408). Such inquiries typically include “checking the driver’s license,

determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance.” Id. “These checks

serve the same objective as enforcement of the traffic code: ensuring that vehicles

on the road are operated safely and responsibly.” Id. Because the dog sniff was a

measure aimed at detecting evidence of ordinary criminal wrongdoing and was not

an inquiry incident to the traffic stop, prolonging the stop to allow the sniff was

unlawful. Id.

      In the present case, unlike Rodriguez, the officer stopped the vehicle based

on reasonable suspicion that the driver had engaged in an arrestable offense. Thus,

the mission of the stop was not limited to determining whether to issue a traffic

ticket and the ordinary inquiries incident to a stop for a traffic infraction. Instead,

the mission of the stop extended to determining whether the vehicle could be

turned over to the passenger—Jay—in the event that the officer arrested the driver.

See Diaz-Castaneda, 494 F.3d at 1153. The officer was therefore allowed to

prolong the stop for a reasonable amount of time, here less than 40 seconds, to

inquire into the identity of the passenger.




MEMORANDUM DECISION AND ORDER - 17
      D.     United States v. Landeros

      In Landeros, an officer stopped a vehicle for a traffic infraction of speeding

11 miles per hour over the posted speed limit. 913 F.3d at 864. While talking to the

driver, the officer smelled alcohol coming from inside the vehicle. Id. The officer

suspected that two of the three passengers in the vehicle were underage and

violating drinking and curfew laws, both of which are arrestable offenses. Id. The

officer asked the two suspected underage passengers for their identification, and

they complied. The officer also asked the third passenger to identify himself even

though the officer did not suspect the third passenger of being underage or

otherwise committing a crime. Id. at 865. The third passenger refused to give his

name despite repeated demands by the officer to identify himself. Id. The officer

eventually ordered the third passenger to exit the vehicle and discovered the third

passenger was a felon in possession of ammunition. Id.

      The third passenger moved to suppress the ammunition, arguing the stop had

been unlawfully delayed. Id. The district court denied the motion to suppress, but

the Ninth Circuit reversed, holding that the officer’s repeated demands for the third

passenger to identify himself, without independent reasonable suspicion,

unlawfully prolonged the stop. Id. at 870 (“Regardless of whether the first request

for Landeros's identification was lawful, law enforcement's refusal to take ‘no’ for

an answer was not.”).


MEMORANDUM DECISION AND ORDER - 18
      In the present case, unlike Landeros, the officer stopped the vehicle based on

reasonable suspicion that the driver had committed an arrestable offense. Thus, the

mission of the stop was not limited to determining whether to issue a traffic ticket

to the driver, and the ordinary inquiries incident to a traffic stop for an infraction.

Instead, the mission of the stop extended to determining whether the vehicle could

be turned over to the passenger—Jay—in the event the officer decided to arrest the

driver. Again, in making this determination, the officer was allowed to take a

reasonable amount of time—here, less than 40 seconds—to inquire into the

identity of the passenger, including running a records check on the passenger. See

Diaz-Castaneda, 494 F.3d at 1153. This inquiry did not, therefore, violate Jay’s

Fourth Amendment rights.

                                       ORDER

      IT IS ORDERED that Defendant Donald Jay’s Motion to Suppress (Dkt.

21) is DENIED.

      IT IS FURTHER ORDERED that trial is set for July 6, 2021, at 1:30 p.m.

at the United States Courthouse in Pocatello, Idaho.

      IT IS FURTHER ORDERED that the period of time between the filing of

the Motion to Suppress (Dkt. 21) and the issuance of this Order is deemed

EXCLUDABLE TIME under the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(D).




MEMORANDUM DECISION AND ORDER - 19
        IT IS FURTHER ORDERED that a trial readiness conference will be

conducted by telephone on June 29, 2021, at 9:00 a.m. mountain time. The

Government shall place the call to (208) 334-9088 with opposing counsel on the

line.

        IT IS FURTHER ORDERED that all pretrial motions shall be filed on or

before June 28, 2021.



                                           DATED: June 24, 2021


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 20
